         Case 1:18-cr-00342-SHS Document 101 Filed 04/14/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,
                            Plaintiff,
              v.                                     18-Cr-342 (SHS)
MUHAMMAD WAQAR,                                      OPINION & ORDER
                            Defendant.


SIDNEY H. STEIN, U.S. District Judge.
    After a three-day jury trial, defendant Muhammad Waqar was convicted of one
count of attempted enticement of a minor to engage in sexual activity in violation of 18
U.S.C § 2422(b). He was sentenced to 120 months’ incarceration—the statutory
minimum for such a conviction—and was remanded to the custody of the Bureau of
Prisons (BOP). (ECF No. 83.) After sentencing, he filed a notice of appeal, challenging
his conviction and sentence. (ECF No. 85.) He then moved for release from custody
pending appeal, relying 18 U.S.C. § 3143(b). (ECF No. 88.)
    Congress has directed that defendants convicted of certain serious
crimes—including the crime for which Waqar was found guilty—be detained. ​See 18
U.S.C. § 3143(b)(2); ​see also ​id. § 3142(f)(1)(B). Despite this strict mandate, a court may
release a defendant if he “meets the conditions of release set forth in section 3143(a)(1)
or (b)(1)” and “it is clearly shown that there are exceptional reasons why such person’s
detention would not be appropriate.” ​Id. § 3145(c). The Court denied the motion
because no such exceptional reasons were present. (ECF No. 98.)
    Waqar now moves for reconsideration of that order in light of “the newly
discovered unprecedented threat of the COVID-19 virus.” (ECF No. 99, at 1.) The
government opposes the motion. (ECF No. 100.) The Court held a teleconference on the
motion, during which defense counsel waived Waqar’s appearance. For the reasons set
forth below, the motion is denied.

I.   L​EGAL​ S​TANDARD
      As an initial matter, Waqar’s request is styled as a motion for reconsideration under
Federal Rule of Civil Procedure 60(b)(2). Clearly, that rule does not apply to criminal
proceedings such as this one. ​See Fed. R. Civ. P. 1 (“These rules govern the procedure in
all ​civil actions and proceedings in the United States district courts . . . .” (emphasis
added)).
    Unlike the Federal Rules of Civil Procedure, “the Federal Rules of Criminal
Procedure do not provide for reconsideration motions.” ​United States v. Baldeo​, No. S1
13 CR. 125 PAC, 2015 WL 252414, at *1 (S.D.N.Y. Jan. 20, 2015), ​aff’d​, 615 F. App’x 26 (2d
Cir. 2015). Our district has filled this gap by adopting Local Criminal Rule 49.1(d),
which provides that “[a] motion for reconsideration or reargument of a Court order
         Case 1:18-cr-00342-SHS Document 101 Filed 04/14/20 Page 2 of 5



determining a motion shall be filed and served within fourteen (14) days after the
Court's determination of the original motion.” Local Crim. R. 49.1(d). The motion must
be accompanied by “[a] memorandum setting forth concisely the matters or controlling
decisions which counsel believes the Court has overlooked.” ​Id. The Court will construe
Waqar’s motion as one made under this rule.
    Here, the Court’s order denying Waqar’s motion to be released from custody pending
appeal was issued on January 27, 2020. (ECF No. 98.) Waqar’s motion for reconsideration of
that determination was filed on April 5, 2020, well after the fourteen-day deadline for a
motion under Rule 49.1(d). Still, “courts retain the discretion to excuse an untimely filing”
under Rule 49.1(d). ​United States v. Lisi​, No. 15 CR. 457 (KPF), 2020 WL 1331955, at *1
(S.D.N.Y. Mar. 23, 2020)​. Because the current COVID-19 pandemic manifestly is an
unforeseen change in circumstances, the Court will exercise its discretion to excuse Waqar’s
untimeliness.

     Whether Waqar is entitled to reconsideration, however, is another matter.
Reconsideration of a prior order is an “extraordinary remedy to be employed sparingly
in the interests of finality and conservation of scarce judicial resources.” ​Baldeo​, 2015 WL
252414, at *1. Local Criminal Rule 49.1(d) must be “narrowly construe[d] and strictly
appl[ied] . . . so as to avoid duplicative rulings on previously considered issues, and to
prevent the rule from being used as a substitute for appealing a final judgment.” ​Sikhs
for Justice v. Nath​, 893 F. Supp. 2d 598, 606 (S.D.N.Y. 2012).
    “Motions for reconsideration ‘will generally be denied unless the moving party can
point to controlling decisions or data that the court overlooked matters, in other words,
that might reasonably be expected to alter the conclusion reached by the court.’” ​United
States v. Pinto-Thomaz​, No. S2 18-CR-579 (JSR), 2019 WL 1460216, at *1 (S.D.N.Y. Jan. 10,
2019) (emphasis omitted) (quoting ​United States v. Yannotti​, 457 F. Supp. 2d 385, 389
(S.D.N.Y. 2006)). “The major grounds justifying reconsideration are an intervening
change of controlling law, the availability of new evidence, or the need to correct a clear
error or prevent manifest injustice.” ​Lisi​, 2020 WL 1331955, at *2 (quoting ​United States v.
Almonte​, No. 14 Cr. 86 KPF, 2014 WL 3702598, at *1 (S.D.N.Y. July 24, 2014)). “The
decision to grant or deny a motion for reconsideration is within the sound discretion of
the district court.” ​Id. at *1 (quoting ​In re Optimal U.S. Litig.​, 813 F. Supp. 2d 383, 403 n.6
(S.D.N.Y. 2011)).

II. D​ISCUSSION
   In its prior order, the Court concluded there were no “exceptional reasons” for
Waqar’s release under 18 U.S.C. § 3145(c). ​Waqar now argues that, in light of the
COVID-19 pandemic, “there are now exceptional circumstances warranting [his] release
pending the results of [his] appeal.” (ECF No. 99, at 1.) On reconsideration, the relevant
question is whether the arrival of the COVID-19 pandemic would lead the Court to




                                                2
        Case 1:18-cr-00342-SHS Document 101 Filed 04/14/20 Page 3 of 5



conclude that there are exceptional reasons for release under section 3145(c). ​See
Pinto-Thomaz​, 2019 WL 1460216, at *1.
    “Exceptional circumstances exist where there is ‘a unique combination of
circumstances giving rise to situations that are out of the ordinary.’” ​United States v. Lea​,
360 F.3d 401, 403 (2d Cir. 2004) (quoting ​United States v. DiSomma​, 951 F.2d 494, 497 (2d
Cir. 1991)). “[A] case by case evaluation is essential,” and that determination “is
constrained only by the language of the statute: ‘exceptional reasons.’” ​DiSomma​, 951
F.2d at 497.

    Undoubtedly, the COVID-19 pandemic presents an unprecedented crisis. In New
York State alone, there have been nearly 200,000 cases, with over 18,000 hospitalized.
Chas Danner et al., ​Coronavirus in New York: Latest Updates​, N.Y. Mag. (Apr. 14, 2020,
11:48                                                                                    AM),
https://​nymag.com/​intelligencer/​article/​new-york-coronavirus-cases-updates.html.
More than 10,000 New Yorkers have lost their lives, and the death toll continues to rise.
See ​id. COVID-19 is highly contagious, spreading through respiratory droplets of those
infected, and even asymptomatic individuals can spread the virus to others. Brian
Resnick, ​12 Things Everyone Needs to Know About the Coronavirus Pandemic​, Vox (Apr. 2,
2020,                                       12:00                                        PM),
https://​www.vox.com/​science-and-health/​2020/​4/​2/​21197617/​coronavirus-pandemic-cov
id-19-death-rate-transmission-risk-factors-lockdowns-social-distancing.

    Given these circumstances, “[t]hose detained in jails and prisons face particularly
grave danger.” ​United States v. Nkanga​, No. 18-CR-713 (JMF), 2020 WL 1529535, at *1
(S.D.N.Y. Mar. 31, 2020). For individuals at higher risk of severe illness, the pandemic
surely provides exceptional reasons for release. ​See, e.g.​, ​id. at *2; ​United States v.
McKenzie​, No. 18 CR. 834 (PAE), 2020 WL 1503669, at *3 (S.D.N.Y. Mar. 30, 2020); ​see also
People Who Are at Higher Risk for Severe Illness​, Ctrs. for Disease Control & Prevention,
https://​www.cdc.gov/​coronavirus/​2019-ncov/​need-extra-precautions/​people-at-higher-ri
sk.html (last updated Apr. 2, 2020).

    Critically, however, the COVID-19 pandemic “is affecting the community in its
entirety.” ​United States v. Marte​, No. 19-Cr-795 (SHS), 2020 WL 1505565, at *1 (S.D.N.Y.
Mar. 30, 2020). To justify release under section 3145(c), a defendant must establish that
“a case by case evaluation” of his particular situation indicates that there are



                                              3
         Case 1:18-cr-00342-SHS Document 101 Filed 04/14/20 Page 4 of 5



exceptional reasons for his release. ​DiSomma​, 951 F.2d at 497. “[A] generalized
argument that the fact of the ongoing pandemic itself is enough to justify temporary
release” is insufficient. ​United States v. Landji​, No. (S1) 18 Cr. 601 (PGG), 2020 WL
1674070, at *5 (S.D.N.Y. Apr. 5, 2020) (quoting ​United States v. Chandler​, No. 1:19-cr-867
(PAC), 2020 WL 1528120, at *2 (S.D.N.Y. Mar. 31, 2020)); ​see also ​Marte​, 2020 WL
1505565, at *1 (“[T]he pandemic alone . . . is not a compelling reason warranting release
at this point in time.”). Put another way, the Court cannot accept an argument that
“applies equally to every detainee in detention”; otherwise, “the Court would then be
obligated    to    release    every    detainee.”      ​United   States   v.   Fitzgerald​,   No.
2:17-cr-00295-JCM-NJK, 2020 WL 1433932, at *2 (D. Nev. Mar. 24, 2020).

    Here, Waqar has not meaningfully distinguished his situation from that of any
other incarcerated person. Rather, he submits two affidavits that focus on the
generalized risk of COVID-19 infection at his particular detention facility, the
Metropolitan Detention Center (MDC) in Brooklyn, as well as jails and prisons more
generally. (​See​ Williams Aff., ECF No. 99-2; Giftos Aff. ECF No. 99-3.)

    The Court acknowledges that, despite the measures taken by the BOP, ​see ​BOP
Implementing         Modifying          Operations​,        Fed.          Bureau         Prisons,
https://​www.bop.gov/​coronavirus/​covid19_status.jsp (last visited Apr. 14, 2020), the
conditions of confinement at MDC Brooklyn may yet “pose heightened risks to already
vulnerable inmates of contracting the novel coronavirus and of developing acute
symptoms to the virus.” (Giftos Aff. ¶ 14.) Even Waqar’s own affidavit, however, notes
that the Centers for Disease Control has “identified two groups of people at higher risk
of contracting and succumbing to COVID-19: adults over 60 years old and people with
chronic medical conditions.” (​Id.​ ¶ 9.)

    Waqar falls into neither category. He is thirty-four years old, and the only chronic
medical condition of which he complains is a history of Methicillin-resistant
Staphylococcus aureus (MRSA) infections. By Waqar’s own admission, “most of [his]
MRSA infections have occurred on the skin.” (ECF No. 99, at 3.) He does not allege that
he has suffered—or is even likely to suffer—a MRSA lung infection. In short, his
arguments amount only to “a generalized argument that the fact of the ongoing
pandemic itself is enough to justify temporary release,” which is insufficient. ​Landji​,
2020 WL 1674070, at *5.


                                               4
          Case 1:18-cr-00342-SHS Document 101 Filed 04/14/20 Page 5 of 5



    It may well be that “the best—perhaps the only—way to mitigate the damage and
reduce the death toll is to decrease the jail and prison population by releasing as many
people as possible.” ​Nkanga​, 2020 WL 1529535, at *1. Addressing that issue, however,
requires “more systemic action than a judge can grant in any one case.” ​Id. Here, given
Congress’s strict limitations on release pending appeal, ​see 18 U.S.C. § 3143(b)(2), and
the Court’s limited review on reconsideration, ​see Local Crim. R. 49.1(d), the only
relevant question is whether Waqar has established exceptional reasons for his release.
He has not.1

III. C​ONCLUSION
    For the reasons discussed above, IT IS HEREBY ORDERED that Waqar’s motion for
reconsideration is denied.
Dated: New York, New York
       April 14, 2020




1
 Because the Court concludes that Waqar has not established “exceptional reasons” under
section 3145(c), it does not address whether the requirements of section 3143(b)(1)—including whether his
appeal “raises a substantial question of law or fact likely to result in” a reversal, new trial, or reduced
sentence—have been satisfied. 18 U.S.C. § 3143(b)(1)(A)–(B).


                                                    5
